 In the Matter of SHEETS & MACKEY, EMPLOYER-PETITIONERandLOCAL5-248, INTERNATIONAL WOODWORKERS OF AMERICA, CIO, UNIONCaseNo. 36-RM-56.Decid'ed November01, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Hubert J.Merrick, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Union and the Employer, who is engaged in logging andsawmill operations at Culp Creek, Oregon, executed an agreementeffective front October 24,1948, to April 1, 1949, and for annual periodsthereafter, absent 60 days' notice to terminate or modify the contract.The agreement was apparently renewed for the term from April 1,1949, to April 1, 1950. In June 1949, the Employer shut down itsoperations for business reasons for an indefinite period and termi-nated its employees.Logging and sawmill operations were resumedinMarch and June 1950, respectively, with new employees, as theformer employees were no longer available.,,Thus, both the shutdownand the resumption of operations occurred during the April 1, 1949,to April 1, 1950, contract term.The automatic renewal date of thecontract for the term April 1, 1950, to April 1, 1951, however, occurredduring the period operations were shut down, i. e., on January 31,1950.The Union asserts that the contract automatically renewed forthe 1950-1951 term,' and that it constitutes a bar to this proceeding;the Employer contends that the contract terminated by reason of theshutdown of operations.'The resumed operationswere somewhatdifferent and required different employeequalifications.The natureof thesedifferenceswas not specified at thehearing.However,the Employer did attempt to recallits former employees.8There was conflictingtestimony as to whetheror not thecontracthad been reopenedfor negotiation,and therecord is unclear as to the scope of such reopening,if any.How-ever, in view of our dispositionof this proceeding,it is unnecessary to resolve thesequestions.92 NLRB No. 39.179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the foregoing circumstances, including the shutdown foran indefinite period, the actual duration of the shutdown, and theresumption of operations with new employees because the former em-ployees were no longer available, and on the basis of the entire record,we are of the opinion that we should not give effect to the automaticrenewal to find the contract a bar.Accordingly, we find that a questionaffecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act, which can best be resolved by an election.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All employees of the Employer at its sawmill and logging operationsnear Culp Creek, Oregon, excluding clerical employees, guards, pro-fessional employees, and supervisors.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.